        Case 3:20-cv-00830-JWD-EWD              Document 23       04/07/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA



DARRYL HOOD
                                                             CIVIL ACTION
VERSUS
                                                             NO. 20-CV-830-JWD-EWD
ASHLEY HOME FURNITURE
STORE


                                           OPINION

       After independently reviewing the entire record in this case and for the reasons set forth in

the Magistrate Judge's Report (Doc.22) dated March 23, 2021, to which no objection was filed,

       IT IS ORDERED that this case shall be DISMISSED WITHOUT PREJUDICE. Leave to

amend is not warranted because Plaintiff has admitted that he has no good faith basis to assert

federal subject matter jurisdiction, and thus, further amendments would be futile.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on April 7, 2021.


                                                   S
                                        JUDGE JOHN W. deGRAVELLES
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
